PER CURIAM.
Now this day come the parties by their counsel, and this cause comes on to be heard on the transcript of the record from the District Court of the United States for the Northern District of Illinois, Eastern Division, on briefs of counsel, and on oral argument by Mr. Charles E. McGuire, counsel for appellants, and Mr. Thomas G. McBride, counsel for appellees.
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the order or decree of the said District Court in this cause appealed from be, and the same is hereby, affirmed, with costs.